ACCEPTED
                                                                                        03-14-00713-CV
                                                                                               4081063
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    2/9/2015 5:06:23 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                No. 03-14-00713-CV

                  In The Court of Appeals 3rd COURTFILED IN
                                                        OF APPEALS
                                                AUSTIN, TEXAS
                For the Third Judicial District
                                            2/9/2015 5:06:23 PM
                                              JEFFREY D. KYLE
                        Austin, Texas               Clerk



 SUSAN COMBS, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS, AND
         GREG ABBOTT, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                           Appellants,
                                          v.
                        CGG VERITAS SERVICES (U.S.), INC.,
                                                Appellee.

                                On Appeal from the
                353rd Judicial District Court of Travis County, Texas

          APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME


TO THE HONORABLE THIRD COURT OF APPEALS:

      In accordance with Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Susan Combs, Comptroller of Public Accounts of the State of Texas, and

Ken Paxton, Attorney General of the State of Texas, move for an extension of time

to file its brief. Appellees do not oppose motion.

                                               I.

      Appellants’ brief is currently due on February 12, 2015. Appellants seek a 30-

day extension, which would make its brief due on or before Monday, March 16, 2015.

No previous extensions have been requested.
      First, Appellants are represented by new lead counsel in this Court. Appellants’

new counsel on appeal requires time to review the record and research the legal issues

prior to preparing and filing the petition for review.

      Second, Appellants’ new lead counsel has and will continue to have a

significant workload in other matters that will make it impossible to complete by the

current deadline a response to the petition that will be helpful to the Court. That

workload includes reviewing the record and

      •      drafting a petition for review in Texas Health and Human Services

Commission and Officer of the Inspector General v. Harlingen Family Dentistry,

P.C., No. -------, in the Texas Supreme Court

      •      drafting a motion to affirm in response to a statement of jurisdiction in

Evenewel v. Abbott, No. 14-940, in the U.S. Supreme Court, and

      •      ongoing responsibilities in Escamilla v. Stephens, No. 12-70029, a capital

habeas case in the U.S. Court of Appeals for the Fifth Circuit.

                                                II.

      For each of these reasons, counsel for the Appellants requests additional time

to review the record on appeal and analyze the relevant law so as to provide the Court

with a thorough and helpful brief.

                                         PRAYER

      Appellants respectfully requests that the Court grant it a 30-day extension of

time to file its brief, making that brief due on March 16, 2015.

                                            2
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General


/s/ April L. Farris
APRIL L. FARRIS
Assistant Solicitor General
State Bar No. 24069702

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-2923
Fax: (512) 474-2697
april.farris@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS




    3
                          CERTIFICATE OF CONFERENCE

       I hereby certify that on February 6, 2015 I contacted counsel for Appellees

Counsel does not oppose this motion.


                                             /s/ April L. Farris
                                             April L. Farris


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has

been electronically filed and served via File&ServeXpress on February 9, 2015, to the

following:


       Amanda Taylor
       State Bar No. 24045921
       James F. Martens
       State Bar No. 13050720
       Lacy Leonard
       State Bar No. 24040561
       MARTENS TODD LEONARD & TAYLOR
       301 Congress Ave., Suite 1950
       Austin, Texas 78701
       Tel.: (512) 542-9898
       Fax: (512) 542-9899
       ataylor@textaxlaw.com
       jmartens@textaxlaw.com
       lleonard@textaxlaw.com

Counsel for Appellee


                                             /s/ April L. Farris
                                             April L. Farris



                                         4